

EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of
December 17, 2015, by and among Westwood Holdings Group, Inc., a Delaware
corporation (the "Company"), and Brian O. Casey ("Executive").
RECITALS
WHEREAS, Executive currently serves as President and Chief Executive Officer of
the Company;
WHEREAS, Executive and the Company are currently party to that certain Executive
Employment Agreement, originally dated as of May 1, 2010, and subsequently
amended on April 2, 2015 (the "Prior Agreement");
WHEREAS, the term of the Prior Agreement will expire on December 31, 2015;
WHEREAS, the parties desire to enter into this Agreement to amend, restate and
replace the Original Agreement, effective as of January 1, 2016 (the “Effective
Date”);
NOW THEREFORE, the parties agree as follows:
1.    Term. Subject to earlier termination as provided herein, the Company
hereby agrees to continue Executive in its employ, and Executive hereby agrees
to remain in the employ of the Company for the term of this Agreement. The
initial term of Executive's employment under this Agreement shall be for the
period beginning on the Effective Date and ending on the third anniversary of
the Effective Date (the "Initial Period"); provided, however, that upon the
expiration of the Initial Period and on each subsequent anniversary of the
Effective Date thereafter, the term of Executive's employment under this
Agreement shall automatically renew and extend for an additional one-year period
(each period, a "Renewal Period") unless, on or before the date that is sixty
(60) days prior to the expiration of the then-applicable Initial Period or
Renewal Period, either party provides the other party with written notice of
non-renewal, in which case the term of this Agreement shall expire upon the
expiration of the then-existing Initial Period or Renewal Period (unless earlier
terminated pursuant to Section 4 below). Notwithstanding any provision of this
Agreement to the contrary, Executive's employment pursuant to this Agreement may
be terminated at any time in accordance with Section 4 below. The period from
the Effective Date through the expiration of this Agreement or, if sooner, the
termination of Employee's employment pursuant to this Agreement, regardless of
the time or reason for such termination, shall be referred to herein as the
"Term."
2.    Duties.
(a)    Executive's Positions and Titles. Executive's positions and titles shall
be President and Chief Executive Officer.
(b)    Executive's Duties. The duties and responsibilities of Executive are and
shall continue to be of an executive nature as shall be required by the Company
in the conduct of its business and shall include the performance of such lawful
and reasonable duties and responsibilities

1



--------------------------------------------------------------------------------



as the Board of Directors (the "Board") may from time to time assign to
Executive consistent with Executive's position(s) and shall include acting as
president and chief executive officer for the Company's business. Executive
recognizes that during the period of Executive's employment hereunder, Executive
owes undivided loyalty to the Company, and Executive will use his good faith
efforts to promote and develop the business of the Company. Recognizing and
acknowledging that it is essential for the protection and enhancement of the
name and business of the Company and the goodwill pertaining thereto, Executive
shall perform his duties under this Agreement professionally, in accordance with
applicable laws, rules and regulations and such standards, policies and
procedures established by Employer and the industry from time to time. Executive
will not perform any duties for any other business without the prior written
consent of the Compensation Committee, but may engage in charitable, civic or
community activities, provided that such duties or activities do not materially
interfere with the proper performance of Executive's duties under this
Agreement.
(c)    Board Service. Executive will be nominated for reelection as a member of
the Board at each annual meeting of stockholders during the period of
Executive's employment hereunder. If so elected, Executive agrees that he will
serve as a member of the Board.
3.    Compensation and Benefits.
(a)    Base Salary. During the Term, Executive shall initially receive a base
salary ("Base Salary"), paid in accordance with the normal payroll practices of
the Company, at an annual rate of not less than $650,000. The Base Salary shall
be reviewed by the Compensation Committee in accordance with the Company's
policies and practices, but no less frequently than once annually, and may be
increased but not decreased (unless agreed to in writing by Executive) . The
term "Base Salary" shall include any such increases (or decreases agreed to in
writing by Executive) to the Base Salary.
(b)    Bonus Awards. In addition to the Base Salary, Executive shall be eligible
throughout the Term to receive bonuses and to participate in the Company's
annual cash incentive programs made available to similarly-situated employees of
the Company from time to time. The amount and performance targets associated
with any such bonus awards shall be established at the discretion of the
Compensation Committee of the Board (the "Compensation Committee") and
communicated to Executive. All bonus amounts payable pursuant to this Section
3(b) shall be paid no later than March 1st of the year following the calendar
year in which the applicable bonus is earned.
(c)    Long-Term Incentive Award. In addition to Base Salary and participation
in the annual cash incentive programs of the Company, Executive shall be
eligible throughout the Term to participate in the Company's long-term incentive
programs made available to similarly-situated employees of the Company and to
receive long-term incentive compensation awards in such forms and in such
amounts as determined by the Compensation Committee from time to time and in
accordance with the terms of the Company's Stock Incentive Plan (as such plan
may be amended, restated or replaced from time to time) (the "Stock Incentive
Plan").
(d)    Expenses. During the Term, Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him in accordance with the
policies and

2



--------------------------------------------------------------------------------



practices of the Company as in effect from time to time. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Executive's taxable year following the taxable year in which the
expense is incurred by Executive). In no event shall any reimbursement be made
to Executive for such expenses incurred after the date of Executive's
termination of employment with the Company.
(e)    Vacation. During the Term, Executive shall be entitled to paid vacation
in accordance with the policies and practices of the Company as in effect from
time to time with respect to senior executives employed by the Company, but in
no event shall such vacation time be less than four (4) weeks per calendar year.
4.    Termination.
(a)    Disability. Either Executive or the Company may terminate Executive's
employment, after having established Executive's Disability, by giving notice of
his or its intention to terminate Executive's employment. Executive shall be
deemed to have a "Disability" for purposes of this Agreement if Executive has
any medically-determinable physical or mental impairment that has lasted for a
period of not less than six (6) months in any twelve (12) month period and that
renders Executive unable to perform the essential functions required under the
Agreement. Such determination shall be made by written certification
("Certificate") of Executive's Disability by a physician jointly selected by the
Company and Executive; provided that if the Company and Executive cannot reach
agreement on appointing the physician, the Certification shall be determined by
a panel of physicians consisting of one physician selected by the Company, one
physician selected by Executive and a third physician jointly selected by those
two physicians.
(b)    Cause.
(i)    The Company may terminate Executive's employment at any time for Cause as
defined below.
(ii)    For purposes of this Agreement, "Cause" means, with respect to
Executive, the occurrence of any of the following events:
(A)    Executive's conviction for any felony or other serious crimes;
(B)    Executive's material breach of any of the terms of the Agreement or any
other written agreement or material Company policy to which Executive and the
Company are parties or are bound, if such breach shall be willful and shall
continue beyond a period of thirty (30) days immediately after written notice
thereof by the Company to Executive;
(C)    Wrongful misappropriation by Executive of any money, assets, or other
property of the Company or a client of the Company;

3



--------------------------------------------------------------------------------



(D)    Willful actions or failures to act by Executive which subject Executive
or the Company to censure by the Securities and Exchange Commission as described
in and pursuant to Section 203(e) or 203(f) of the Investment Advisers Act of
1940 or Section 9(b) of the Investment Company Act of 1940 or to censure by a
state securities administrator pursuant to applicable state securities laws or
regulations;
(E)    Executive's commission of fraud or gross moral turpitude; or
(F)    Executive's continued willful failure to substantially perform
Executive's duties under this Agreement after receipt of written notice thereof
and an opportunity to so perform.
(iii)    Cause shall be determined by the affirmative vote of at least seventy
five percent (75%) of the members of the Board (excluding Executive, if a Board
member, and excluding any member of the Board involved in events leading to the
Board's consideration of terminating Executive for Cause). Executive shall be
given thirty (30) days' written notice of the Board meeting at which Cause shall
be decided (which notice shall be deemed to be notice of the existence of Cause
if Cause is then found to exist by the Board) and shall be given an opportunity,
prior to the vote on Cause, to appear before the Board, with or without counsel
at Executive's election, to present arguments on his behalf. The notice to
Executive of the Board meeting shall include a description of the specific
reasons for such consideration of Cause. During the notice period described
herein, the Company shall not be prevented or delayed in its ability to enforce
the Restrictive Covenants contained herein.
(iv)    For purposes of this Section 4(b), no act or failure to act, on the part
of Executive, shall be considered willful if it is done, or omitted to be done,
by him in good faith and with a reasonable belief that his action or omission
was in the best interests of the Company.
(c)    Good Reason.
(i)    Executive may terminate Executive's employment at any time for Good
Reason, if:
(G)    (1) An event or condition occurs which constitutes any of (B) (1) through
(B) (5) below; (2) Executive provides the Company with written notice that he
intends to resign for Good Reason and such written notice includes (I) a
designation of at least one of (B) (1) through (B) (5) below (the "Designated
Section") and (II) specifically describes the events or conditions Executive is
relying upon to satisfy the requirements of the Designated Section(s); (3) as of
the thirtieth (30th) day following the date notice is given by Executive to the
Company, such events or conditions have not been corrected in all material
respects; and (4) Executive's resignation is effective within ninety (90) days
of the date Executive first has actual knowledge of

4



--------------------------------------------------------------------------------



the occurrence of the first event or condition upon which Executive relies to
satisfy any of the Designated Section(s).
(H)    "Good Reason" shall mean the occurrence of any of the following without
the express written consent of Executive:
1.    any material breach by the Company of the Agreement (including any
reduction in Executive’s Base Salary);
2.    any material adverse change in the status, position or responsibilities of
Executive, including a change in Executive's reporting relationship so that he
no longer reports to the Board, the removal from or failure to re-elect
Executive as a member of the Board or if the Company becomes a wholly-owned
subsidiary of another company, Executive serves only as an officer of the
subsidiary company;
3.    assignment of duties to Executive that are materially inconsistent with
his position and responsibilities described in this Agreement;
4.    the failure of the Company to assign this Agreement to a successor to the
Company or failure of any such successor to the Company to explicitly assume and
agree to be bound by this Agreement; or
5.    requiring Executive to be principally based at any office or location more
than forty (40) miles from the current offices of the Company in Dallas, Texas.
(d)    Termination by Executive Without Good Reason. Executive may terminate his
employment at any time without Good Reason, with at least thirty (30) days'
prior notice.
(e)    Termination by the Company without Cause. The Company may terminate
Executive's employment at any time without Cause, with at least thirty (30)
days' prior notice.
(f)    Termination due to Executive's Death. Executive's employment will
automatically terminate on the date of his death.
(g)    Notice of Termination. Any termination of Executive's employment, except
due to Executive's death, shall be communicated by a Notice of Termination to
the other party hereto. For purposes of this Agreement, a "Notice of
Termination" means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon and (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated; and specifies the Date
of Termination (defined below); provided such Notice of Termination may be
conditional if coupled with a notice

5



--------------------------------------------------------------------------------



of the Board's consideration of "Cause" or Executive's intention to resign for
"Good Reason," as the case may be, as provided above.
(h)    Date of Termination. "Date of Termination" means the date Notice of
Termination is given or any later date specified therein; provided, (i) any
Notice of Termination pursuant to Section 4(a) shall be effective ninety (90)
days after the date given, (ii) any Notice of Termination pursuant to Sections
4(b), 4(c), 4(d), or 4(e) shall be effective not less than thirty (30) days
after the date given, and (iii) in every other case any Notice of Termination
shall be effective not more than fifteen (15) days after the date given.
Executive's Date of Termination shall be the date of his death, if applicable.
5.    Obligations of the Company upon Termination. Executive's entitlements upon
termination of employment are set forth below. Except to the extent otherwise
provided in this Agreement, all benefits, including stock option grants,
restricted shares and awards under the Stock Incentive Plan, shall be subject to
the terms and conditions of the plan or arrangement under which such benefits
accrue, are granted or are awarded. For purposes of this Section 5, the term
"Accrued Obligations" shall mean, as of the Date of Termination, (i) Executive's
full Base Salary through the Date of Termination, at the rate in effect at the
time Notice of Termination is given (disregarding any reduction constituting
Good Reason), to the extent not yet paid, (ii) the amount of any bonus, cash or
incentive compensation earned (and so certified by the Compensation Committee,
if applicable) and not forfeited hereunder by Executive as of the Date of
Termination to the extent not yet paid, and (iii) any vacation pay, expense
reimbursements and other cash entitlements accrued by Executive as of the Date
of Termination but not yet paid. For purposes of determining an Accrued
Obligation under this Section 5, no discretionary compensation shall be deemed
earned or accrued until it is specifically approved by the Board or the
Compensation Committee in accordance with the applicable plan, program or
policy. Executive shall not be eligible under any severance plan or agreement of
the Company except as set forth herein.
(a)    Death. If Executive's employment terminates by reason of his death,
Executive's estate shall be paid or provided the following:
(v)    Executive's Accrued Obligations not yet paid within thirty (30) days
following the Date of Termination;
(vi)    a pro rata payment within thirty (30) days following the Date of
Termination of the target annual bonus (“Target Bonus”) established for
Executive for the year in which the Date of Termination occurs (or, if no such
target bonus has been established, the most recent bonus paid to Executive)
calculated by dividing the number of complete calendar months which Executive
worked in the calendar year prior to Executive’s death by twelve (12) then
multiplying that quotient by the Target Bonus amount (number complete months
worked prior to death / 12 x Target Bonus);
(vii)    provided that Executive's dependents are eligible for continuation
coverage under a group health plan sponsored by the Company or any Subsidiaries
and make a timely election to receive such coverage pursuant to the Consolidated

6



--------------------------------------------------------------------------------



Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"), then from the
date of Executive's death through the 18-month anniversary thereof, the Company
shall reimburse, on a monthly basis, Executive's estate for the monthly premium
costs paid for such continuation coverage for his eligible dependents; and
(viii)    accelerated vesting of all unvested stock options, restricted shares
and other equity compensation awards pursuant to the Stock Incentive Plan
(assuming, in the case of any performance-based award, that the applicable
performance goals were achieved at 100% of “target” performance).
(b)    Disability. If Executive's employment is terminated by reason of
Executive's Disability, then Executive shall be entitled to receive:  
(ii)    payment of all Accrued Obligations not yet paid within thirty days
following the Date of Termination;
(iii)    disability benefits, if any, at least equal to those then provided by
the Company to disabled executives and their families;
(iv)    payment of a pro rata Target Bonus within thirty (30) days following the
Date of Termination, calculated by dividing the number of complete calendar
months which Executive worked in the calendar year prior to Executive’s Date of
Termination by twelve (12) then multiplying that quotient by the Target Bonus
amount (number complete months worked prior to the Date of Termination / 12 x
Target Bonus);
(v)    provided that Executive and his dependents are eligible for COBRA
continuation coverage under a group health plan sponsored by the Company or any
Subsidiaries and make a timely election for such coverage and pay the applicable
premiums, then from the date of his termination through the first anniversary
thereof, the Company shall reimburse, on a monthly basis, Executive for the
monthly premium costs paid for such continuation coverage for Executive and his
eligible dependents; and
(vi)    accelerated vesting of all unvested stock options, restricted shares and
other equity compensation awards pursuant to the Stock Incentive Plan (assuming,
in the case of any performance-based award, that the applicable performance
goals were achieved at 100% of “target” performance).
(c)    By the Company for Cause; or by Executive Without Good Reason; Nonrenewal
by Executive. If Executive's employment is terminated for Cause by the Company,
if Executive terminates Executive's employment without Good Reason or if
Executive's employment terminates due to the election under Section 1 by
Executive not to renew this Agreement following the end of the Initial Period or
any Renewal Period, then the Company shall pay Executive only the Accrued
Obligations. Any vested stock options shall be exercisable in accordance with
the provisions of the applicable agreement or award and all unvested stock
options and all unvested

7



--------------------------------------------------------------------------------



restricted shares shall be forfeited. In addition, if the Company makes the
election described in Section 5(g), then subject to Section 5(f) and Executive's
continued compliance with the covenants set forth in Section 10, Executive shall
be entitled to:
(i)    an amount in cash equal to Executive's monthly Base Salary that would be
payable through the Elective Noncompete Period at the rate in effect at the time
the Notice of Termination is given, payable in substantially equal monthly
installments for the Elective Noncompete Period; provided that such installments
shall not commence until the first payroll date to occur following the date that
is sixty (60) days following the Date of Termination (with any amounts that
would have otherwise been paid during such 60-day period accumulated and paid
without interest with the first such installment);
(ii)    provided that Executive and his dependents are eligible for COBRA
continuation coverage under a group health plan sponsored by the Company or any
Subsidiaries and make a timely election for such coverage and pay the applicable
premiums, then from the date of his termination through the first anniversary
thereof, the Company shall reimburse, on a monthly basis, Executive for the
monthly premium costs paid for such continuation coverage for Executive and his
eligible dependents; provided that such reimbursement shall be reduced by the
employee's portion of the cost of such benefits which Executive would be
required to pay for such coverage if he were actually employed during the
applicable period.
(d)    By the Company Without Cause; by Executive for Good Reason; Nonrenewal by
the Company. If Executive's employment is terminated by the Company without
Cause or by Executive for Good Reason or Executive's employment terminates due
to the Company's election pursuant to Section 1 not to renew this agreement
following the end of the Initial Period or any Renewal Period, then Executive
shall be entitled to, subject to Section 5(f) and Executive's continued
compliance with the covenants set forth in Section 10:
(i)    payment of all Accrued Obligations not yet paid within thirty days
following the Date of Termination;
(ii)    an amount in cash equal to 1.5 times the sum of (x) Executive's annual
Base Salary at the rate in effect at the time the Notice of Termination is given
(disregarding any reduction constituting Good Reason) and (y) the annual bonus
paid (or payable) to Executive for the most recently-completed year, payable in
substantially equal monthly installments for a period of eighteen (18) months
following the Date of Termination; provided that such installments shall not
commence until the first payroll date to occur following the date that is sixty
(60) days following the Date of Termination (with any amounts that would have
otherwise been paid during such 60-day period accumulated and paid without
interest with the first such installment);
(iii)    provided that Executive and his dependents are eligible for COBRA
continuation coverage under a group health plan sponsored by the Company or any

8



--------------------------------------------------------------------------------



Subsidiaries and make a timely election for such coverage and pay the applicable
premiums, then from the date of his termination through the 18-month anniversary
thereof, the Company shall reimburse, on a monthly basis, Executive for the
monthly premium costs paid for such continuation coverage for his eligible
dependents; provided that such reimbursement shall be reduced by the employee's
portion of the cost of such benefits which Executive would be required to pay
for such coverage if he were actually employed during the applicable period; and
 
(iv)    accelerated vesting of all unvested stock options, restricted shares and
other equity compensation awards pursuant to the Stock Incentive Plan; provided,
however, that, if any such unvested equity award is subject to performance-based
vesting conditions that are intended to qualify for the performance-based
compensation exemption from Section 162(m) of the Internal Revenue Code of 1986,
as amended (the "Code"), then Executive will become vested in such award only
if, when and to the extent such award would have become vested in accordance
with its terms if Executive's employment had continued; and provided further
that, if the award is subject to periodic vesting based upon performance
conditions established for each vesting period, then the annual performance
conditions applicable to any such award following the termination of Executive's
employment shall be the same as the last periodic performance goal established
with respect to such award prior to the termination of Executive's employment
or, if more favorable to Executive, the periodic performance conditions
established for performance-based vesting of equity awards granted to other
senior executives who are then still employed by the Company.
(e)    By the Company Without Cause; or by Executive for Good Reason; Nonrenewal
by Company in connection with Change in Control. If Executive's employment is
terminated by the Company without Cause or by Executive for Good Reason or
Executive's employment terminates due to the Company's election pursuant to
Section 1 not to renew this agreement following the end of the Initial Period or
any Renewal Period, in each case, during the two-year period following a Change
of Control (as defined below), subject to Section 5(f) Executive's continued
compliance with the covenants set forth in Section 10, then Executive shall be
entitled to receive in lieu of the payments and benefits described in Section
5(d):
(i)    payment of all Accrued Obligations not yet paid within thirty days
following the Date of Termination;
(ii)    an amount in cash equal to two times the sum of (x) Executive's annual
Base Salary at the rate in effect at the time the Notice of Termination is given
(disregarding any reduction constituting Good Reason) and (y) the most recent
annual bonus paid to Executive, payable in substantially equal monthly
installments for a period of twenty four (24) months following the Date of
Termination; provided that such installments shall not commence until the first
payroll date to occur following the date that is 60 days following the Date of
Termination (with any

9



--------------------------------------------------------------------------------



amounts that would have otherwise been paid during such 60-day period
accumulated and paid without interest with the first such installment);
(iii)    provided that Executive and his dependents are eligible for COBRA
continuation coverage under a group health plan sponsored by the Company or any
Subsidiaries and make a timely election for such coverage and pay the applicable
premiums, then from the date of his termination through the eighteen (18) month
anniversary thereof, the Company shall reimburse, on a monthly basis, Executive
for the monthly premium costs paid for such continuation coverage for his
eligible dependents; provided that such reimbursement shall be reduced by the
employee's portion of the cost of such benefits which Executive would be
required to pay for such coverage if he were actually employed during such
period; and
(iv)    accelerated vesting of all unvested stock options, restricted shares and
other equity compensation awards pursuant to the Stock Incentive Plan (assuming,
in the case of any performance-based award, that the applicable performance
goals were achieved at 100% of “target” performance).
For purposes of this Section 5(e), a "Change of Control" shall mean (i) a merger
or consolidation of the Company with or into another corporation (other than a
merger undertaken solely in order to reincorporate in another state) immediately
following which the beneficial holders of the voting stock of the Company
immediately prior to such transaction or series of transactions do not continue
to hold 50% or more of the voting stock (based upon voting power) of the Company
or (A) any entity that owns, directly or indirectly, the stock of the Company,
(B) any entity with which the Company has merged, or (C) any entity that owns an
entity with which the Company has merged; (ii) a dissolution of the Company,
(iii) a transfer of all or substantially all of the assets of the Company in one
or more related transactions to one or more other persons or entities, (iv) a
transaction or series of transactions that results in any entity, "Person" or
"Group" (as defined below), becoming the beneficial owner, directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company's then outstanding securities, or (v)
during any period of two (2) consecutive years commencing on or after January 1,
2016, individuals who, at the beginning of the period constituted the Company's
Board of Directors, cease for any reason to constitute at least a majority,
unless the election of each director who was not a director at the beginning of
the period has been approved in advance by directors representing at least
two-thirds (2/3) of the directors then in office who were directors at the
beginning of the period; provided, however, that a "Change in Control" shall not
be deemed to have occurred if the ownership of 50% or more of the combined
voting power of the surviving corporation, asset transferee or Company (as the
case may be), after giving effect to the transaction or series of transactions,
is directly or indirectly held by (A) a trustee or other fiduciary under an
employee benefit plan maintained by the Company, (B) one or more of the
"executive officers" of the Company that held such positions prior to the
transaction or series of transactions, or any entity, Person or Group under
their control. As used herein, "Person" and "Group" shall have the meanings set
forth in Sections 13(d)(3) and/or 14(d)(2) of the Securities Exchange Act of
1934, as amended, and "executive officer" shall have the meaning set forth in
Rule 3b-7 promulgated under such Act.

10



--------------------------------------------------------------------------------



(f)    Release of Claims. Notwithstanding anything to the contrary in this
Agreement, in order to receive the payments and benefits described in Section
5(c), 5(d) or 5(e) (other than any Accrued Obligations), Executive must execute
on or before the Release Expiration Date (as defined below), and not revoke
within the time provided by the Company to do so, a release of all claims
substantially consistent with the form attached hereto as Exhibit “A” (the
"Release"). As used herein, the "Release Expiration Date" is that date that is
21 days following the date upon which the Company delivers the Release to
Executive (which shall occur no later than seven days after Executive's
termination date) or, in the event that such termination of employment is "in
connection with an exit incentive or other employment termination program" (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is 45 days following such delivery date. In the event
the Release is not effective on or prior to the date that is 60 days following
the Date of Termination, Executive shall forfeit all rights to payments or
benefits under Section 5(c), 5(d) or 5(e) (other than the Accrued Obligations)
and shall be obligated to repay any such amounts previously-received. For the
avoidance of doubt, the covenants set forth in Section 10 shall apply without
respect to whether Executive executes and does not revoke the Release.
(g)    Compliance with Non-Compete Covenants. The parties intend that all of the
restrictive covenants set forth in Section 10 shall apply in the event that
Executive's employment is terminated by the Company without Cause, by Executive
for Good Reason or due to the Company's election not to renew this Agreement.
However, if the Company terminates Executive's employment with Cause or
Executive elects not to renew this Agreement or terminates his employment
without Good Reason under Section 5(c) hereof, the Company shall have an option,
exercisable no later than sixty (60) days following termination, whether
Executive shall be required to comply with the restrictive covenants set forth
in Section 10(d) hereof (the "Non-Compete Covenants") for a period of up to one
year following the Date of Termination. The Company shall notify Executive in
writing no later than the expiration of the sixty-day period whether it elects
to enforce the Non-Compete Covenants and the period for which it desires to do
so (expressed in a number of whole months, the "Elective Noncompete Period"). If
the Non-Compete Covenants apply, Executive acknowledges and agrees that
Executive's right to receive severance benefits under Sections 5(c) of this
Agreement shall be contingent upon Executive's compliance with the Non-Compete
Covenants. If Executive fails to comply with the Non-Compete Covenants, then
Executive shall not be entitled to any such severance benefits. If the Company
does not elect to enforce the Non-Compete Covenants, Executive shall not be
entitled to such severance benefits under Sections 5(c).
6.    Non-exclusivity of Rights. Except as set forth in Section 5, nothing in
this Agreement shall prevent or limit Executive's continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company and for which Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as Executive may have under any stock
option, restricted shares or other agreement with the Company or any of its
affiliated companies. Except as otherwise provided herein, amounts and benefits
which are vested benefits or which Executive is otherwise entitled to receive
under any plan, program, agreement or arrangement of the Company at or
subsequent to the Date of Termination shall be payable in accordance with such
plan or program.

11



--------------------------------------------------------------------------------



7.    No Set-Off; No Mitigation. Except as provided herein, the Company's
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including any set-off, counterclaim, recoupment, defense or other right which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not Executive
obtains other employment.
8.    Arbitration of Disputes. Any controversy or claim arising out of or
related to (a) this Agreement, (b) any breach of this Agreement or (c)
Executive's employment with the Company or the termination of such employment
shall be settled by final and binding arbitration in Dallas, Texas before a
single arbitrator administered by the American Arbitration Association ("AAA")
under its then-applicable Rules for the Resolution of Employment Disputes (the
"Employment Rules"), and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. References to the AAA include
any successor organization. The Parties agree that the arbitration hearing shall
commence and occur within 120 days following confirmation of the arbitrator’s
appointment. The Parties further agree that all AAA filing, administrative and
arbitrator fees and expenses (which, for the avoidance of doubt, does not
include the parties' attorney fees) shall be paid initially by the Company, but
the arbitrator appointed hereunder shall have the discretion to allocate costs
and fees amongst the parties.
9.    Entire Agreement. The parties acknowledge and agree that this Agreement is
the entire agreement and understanding between the parties and supersedes any
prior agreements, written or oral, with respect to the subject matter hereof,
including the termination of Executive's employment during the Term and all
amounts to which Executive shall be entitled whether during the Term or
thereafter and all restrictive covenants to which Executive may be subject.
Without limiting the generality of the foregoing, the parties also acknowledge
that this Agreement, upon the Effective Date shall replace and supersede the
Original Agreement in all respects.
10.    Executive's Covenants.
(a)    Executive's Acknowledgement. The Company shall provide Executive access
to Confidential Information (as defined below) for use only during the term of
his employment hereunder, and Executive acknowledges and agrees that the Company
and its affiliates will be entrusting Executive, in Executive's unique and
special capacity, with developing the goodwill of the Company and its
affiliates, and in consideration thereof and in consideration of the Company
providing Executive with access to Confidential Information and as an express
incentive for the Company to enter into this Agreement and continue to employ
Executive, Executive has voluntarily agreed to the covenants set forth in this
Section 10. For purposes of this Agreement, "Business" means the provision of
investment management, investment advisory, portfolio management, financial
analysis, research or similar services relating to the investment of
international or domestic equity or debt securities or other activities or
services of the type provided by the Company or its affiliates to its clients on
a worldwide basis including, without limitation, open-end and closed-end,
registered and unregistered, investment companies ("Funds"), and the direct and
indirect sale and/

12



--------------------------------------------------------------------------------



or distribution of equity interests in the Funds; and "Competing Activity" or
"Competing Activities" means engaging in the Business. Executive further
acknowledges that:
(i)    the Company is and will be engaged in the Business during the Term and
thereafter;
(ii)    Executive will occupy a position of trust and confidence with the
Company and will become familiar during the Term with the Company's trade
secrets and other proprietary and Confidential Information concerning the
Company and the Business;
(iii)    the agreements and covenants contained in this Section 10 are essential
to protect the Company, its client relationships and the goodwill of the
Business and compliance with such agreements and covenants will not impair
Executive's ability to procure subsequent and comparable employment; and
(iv)    Executive's employment with the Company provides special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Executive were to provide services to any person or entity in violation of
the provisions of this Agreement.
(b)    Confidential Information. For purposes of this Agreement, "Confidential
Information" shall mean trade secrets and other proprietary information
concerning the products, processes or services of the Company or any of its
affiliates, which information
(i)    has not been made generally available to the public, and is useful or of
value to Company's current or anticipated business activities or of those of any
affiliate or client of Company; or (ii) has been identified to Executive as
confidential, either orally or in writing, including, but not limited to:
computer programs; research and other statistical data and analyses; marketing,
organizational or other research and development, or business plans; personnel
information, including the identity of other Executives of the Company, their
responsibilities, competence, abilities, and compensation; financial, accounting
and similar records of Company, its affiliates and/or any Fund or account
managed by the Company or its affiliates (such Funds or accounts referred to
herein as "Company Funds"); current and prospective client lists and information
on clients and their Executives; client investment objectives, the nature of
their investment portfolios and contractual agreements with the Company or its
affiliates; information concerning planned or pending investment products,
acquisitions or divestitures; and information concerning the marketing and/or
sale or distribution of equity interests in the Funds. Confidential Information
shall not include information which: (a) is in or hereafter enters the public
domain through no fault of Executive; (b) is obtained by Executive from a third
party having the legal right to use and disclose the same; or (c) is in the
possession of Executive prior to receipt from the Company (as evidenced by
Executive's written records pre-dating the date of employment). All notes,
reports, plans, published memoranda or other documents created, developed,
generated or held by Executive during

13



--------------------------------------------------------------------------------



employment, concerning or related to the Company's or its affiliates' business,
and whether containing or relating to Confidential Information or not, and all
tangible personal property of the Company or its affiliates entrusted to
Executive or in Executive's direct or indirect possession or control, are the
property of the Company, and will be promptly delivered to the Company and not
thereafter used by Executive upon termination of Executive's employment for any
reason whatsoever.
(c)    Non-Disclosure. Executive agrees that during employment with the Company
(including any employment following the Term) and at all times thereafter,
Executive shall not reveal to any competitor or other person or entity (other
than current employees of the Company) any Confidential Information that
Executive obtains while performing services for the Company, except as may be
required in Executive's reasonable judgment to fulfill his duties hereunder.
(d)    Non-Compete and Related Covenants. During the term of Executive's
employment hereunder and, in the event that Executive's employment is (x)
terminated by the Company without Cause or upon nonrenewal of this Agreement by
the Company, (y) terminated by Executive for Good Reason or (z) terminated by
the Company for Cause or Executive without Good Reason or due to the nonrenewal
of this Agreement by Executive and the Company elects pursuant to Section 5(g)
for these covenants to apply, for an additional period of one year following the
Date of Termination (or, if shorter, the Elective Noncompete Period) (such
period the "Post-Termination Non-Compete Period"), Executive shall not engage
in, or own or control any interest in, or act as an officer, director or
employee of, or consultant, advisor or lender to any firm, corporation,
institution, business or entity (each an "Entity") directly or indirectly
engaged in the Business. Further, during the Post-Termination Non-Compete
Period, Executive shall not, directly or indirectly, on his behalf or on
another's behalf:
(i)    solicit the Company's or its affiliates' clients to provide, offer to
provide, or provide to any such clients, services or products of the kind
generally offered or provided by Company or its affiliates; or
(ii)    solicit, induce or encourage any person who is then in the employ of the
Company to leave his or her employment, agency or office with Company, or employ
or be employed with any such person or persons, for the purpose of providing or
offering to provide, services or products of the kind generally offered by
Company or its affiliates;
(iii)    Executive understands that Company's name, the name of any Funds and
accounts managed by the Company (such proprietary Funds, accounts and any other
client account managed by the Company, the "Company Accounts") and the
investment performance of any Company Account are extremely valuable and are the
result of the expenditure of substantial time, effort and resources by the
Company. Therefore, during the Post-Termination Non Compete Period, Executive
agrees that he will not, directly or indirectly, on his behalf or another's
behalf:

14



--------------------------------------------------------------------------------



(A)    refer to the Company, "Westwood," "Westwood Holdings Group," "Westwood
Funds," "Westwood Trust," or any other name used by the Company, any Company
Account or the investment performance thereof, or Executive's prior association
with the Company or its affiliates or any Company Account in any public filing
or in any advertisement or marketing of any service or product which is a
Competing Activity; or
(B)    maintain a relationship of the type described herein with any Entity that
refers to the Company, any Company Account or the investment performance
thereof, or Executive's prior association with Company or any Company Account in
any public filing or in any advertisement or marketing of any service or product
that is a Competing Activity.
(iv)    Notwithstanding the foregoing, nothing in this paragraph 10(d) shall
prohibit Executive or any other person or Entity from referring to information
described in said paragraphs, provided such reference is not made in advertising
or marketing in newspapers, magazines, trade journals or other public media, or
direct advertising or marketing materials, and such information is limited to
the extent that (i) such information is contained in any SEC filings previously
made by the Company, or (ii) reference to such information is otherwise required
by law. The Company and Executive agree that, based on applicable rules,
regulations and court decisions in effect as of the date this Agreement is
entered into, information relating to the investment performance of any Company
Account is not information reference to which "is otherwise required by law"
within the meaning of said clause (ii). In addition, this Section 10(d) shall
not prohibit Executive from being a passive owner of not more than two percent
(2%) of the outstanding shares of any class of securities of an Entity whose
securities are publicly traded, so long as Executive does not have any active
participation in the business of such Entity.
(e)    Non-Exclusive Remedy for Restrictive Covenants. Executive acknowledges
and agrees that the covenants set forth in this Section 10 (collectively, the
"Restrictive Covenants") are reasonable and necessary for the protection of the
Company's Confidential Information and business interests, that irreparable
injury will result to the Company if Executive breaches any of the terms of the
Restrictive Covenants, and that in the event of Executive's actual or threatened
breach of any such Restrictive Covenants, the Company may have no adequate
remedy at law. Executive accordingly agrees that, in the event of any actual or
threatened breach by him of any of the Restrictive Covenants, the Company shall
be entitled to apply for immediate temporary injunctive and other equitable
relief, without the necessity of showing actual monetary damages or the posting
of a bond. Nothing contained herein shall be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages. The duration of a
Restrictive Covenant shall be extended by such time during which such breach or
threatened breach continues without cure by Executive.
11.    Indemnification and Insurance.

15



--------------------------------------------------------------------------------



(a)    The Company agrees that Executive shall be defended and indemnified to
the fullest extent permissible under the law and as may otherwise be provided in
any the Company and Executive and pursuant to the Company's Certificate of
Incorporation and Bylaws.
(b)    During the Term and thereafter for the duration of any statute of
limitations or other period during which a claim might be successfully brought
against Executive, Executive shall be covered to the same extent as directors by
any directors' and officers' liability insurance policy maintained by the
Company from time to time.
12.    Successors.
(a)    This Agreement is personal to Executive and, without the prior written
consent of the Company, shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive's legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors. It shall not be assignable by the Company or its
successors except in connection with the sale or other disposition of all or
substantially all the assets or business of the Company. The Company shall
require any successor to all or substantially all of the business or assets of
the Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
reasonably satisfactory to Executive, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.
13.    Amendment; Waiver. This Agreement may be amended, modified or changed
only by a written instrument executed by Executive and the Company. No provision
of this Agreement may be waived except by a writing executed and delivered by
the party sought to be charged. Any such written waiver will be effective only
with respect to the event or circumstance described therein and not with respect
to any other event or circumstance, unless such waiver expressly provides to the
contrary.
14.    Clawback. This Agreement is subject to any written clawback policies that
the Company currently in effect or, with the approval of the Board or the
Compensation Committee, may adopt as required by the Sarbanes-Oxley Act of 2002
and the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and
rules promulgated thereunder by the Securities and Exchange Commission.
15.    Section 409A Matters.
(a)    Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Code and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, "Section 409A") or an exemption therefrom and shall be
construed and administered in accordance with such intent. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral

16



--------------------------------------------------------------------------------



shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Executive's employment shall only be made if such termination
of employment constitutes a "separation from service" under Section 409A.
(b)    Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Executive's receipt of such payment or benefit is
not delayed until the earlier of (i) the date of Executive's death or (ii) the
date that is six months after the Termination Date (such date, the "Section 409A
Payment Date"), then such payment or benefit shall not be provided to Executive
(or Executive's estate, if applicable) until the Section 409A Payment Date.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any the Company or any of its
affiliates be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Executive on account of non-compliance
with Section 409A.
16.    Certain Excise Taxes.  Notwithstanding anything to the contrary in this
Agreement, if Executive is a "disqualified individual" (as defined in Section
280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any of its Affiliates, would constitute a
"parachute payment" (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (i) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from the Company and its affiliates will be one
dollar ($1.00) less than three times Executive's "base amount" (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Executive shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Executive (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes).  The reduction
of payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order.  The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.  If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its affiliates) used in determining
if a "parachute payment" exists, exceeds one dollar ($1.00) less than three
times Executive's base amount, then Executive shall immediately repay such
excess to the Company upon notification that an overpayment has been made. 
Nothing in this Section 15 shall require the Company to be responsible for, or
have any liability or obligation with respect to, Executive's excise tax
liabilities under section 4999 of the Code.
17.    Miscellaneous.

17



--------------------------------------------------------------------------------



(a)    The provisions of Section 5 (Obligations of the Company upon
Termination), Section 7 (No Set-Off; No Mitigation), Section 8 (Arbitration of
Disputes), Section 10 (Executive's Covenants), Section 11 (Indemnification and
Insurance), Section 12 (Successors), Section 13 (Amendment; Waiver), Section 14
(Clawback), Section 15 (Section 409A Matters), Section 16 (Certain Excise Taxes)
and this Section 16(a) shall survive the termination of Executive's employment
with the Company for any reason, or the expiration of the Term of the Agreement
pursuant to Section 1, and shall thereafter remain in full force and effect.
(b)    In the event of any inconsistency between this Agreement and any other
agreement, plan, program, policy or practice (collectively, "Other Provision")
of the Company, the terms of this Agreement shall control unless such Other
Provision provides otherwise by a specific reference to this Section 14(b).
(c)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas (except Section 11 which shall be governed by the
laws of the State of Delaware), without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.
(d)    All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been duly given (i) the following business day after
deposit from within the United States with a reputable express courier service
(charges prepaid), (ii) three (3) days after mailing by certified or registered
mail, return receipt requested and postage prepaid, or (iii) upon receipt in all
other cases. Such notices, demands and other communications shall be sent to the
addresses indicated below:
If to the Company:
Westwood Holdings Group, Inc.
200 Crescent Court, Suite 1200
Dallas, TX 75201
Attention: Chairman of the Board of Directors
If to Executive:
Address per the Company records
or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.
(e)    Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction will, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.

18



--------------------------------------------------------------------------------



(f)    All compensation payable to Executive from the Company shall be subject
to all applicable withholding taxes, normal payroll withholding and any other
amounts required by law to be withheld.
(g)    This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Agreement.
(h)    The descriptive headings in this Agreement are inserted for convenience
of reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement. The use of the word "including" in this
Agreement shall be by way of example rather than by limitation.
(i)    The language used in this Agreement will be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction will be applied against any party hereto. Neither Executive
nor the Company shall be entitled to any presumption in connection with any
determination made hereunder in connection with any arbitration, judicial or
administrative proceeding relating to or arising under this Agreement.
[SIGNATURE PAGE FOLLOWS]



19



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has duly executed this Executive
Employment Agreement as of the date and year first set forth above.
WESTWOOD HOLDINGS GROUP, INC.






By: /s/ Richard M. Frank            
Richard M. Frank
Chairman




EXECUTIVE:






By: /s/ Brian O. Casey            
Brian O. Casey
President and Chief Executive Officer



[Signature Page to Executive Employment Agreement]

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF RELEASE AGREEMENT


This Release Agreement (this “Agreement”) constitutes the release of claims
referred to in that certain Executive Employment Agreement (the “Employment
Agreement”) dated as of [●], 2015 by and between Westwood Holdings Group, Inc.
(the “Company”) and Brian O. Casey (“Executive”). The Company and Executive are
each referred to herein individually as a “Party” and collectively as the
“Parties.”
a)For good and valuable consideration, including the Company’s provision of the
payments and benefits to Executive in accordance with Section 5 of the
Employment Agreement, Executive hereby releases, discharges and forever acquits
the Company, its affiliates, subsidiaries, partners, members, predecessors,
successors, and assigns and each of the foregoing entities’ respective past,
present and future subsidiaries, affiliates, stockholders, members, partners,
directors, officers, managers, employees, agents, assigns, attorneys, heirs,
predecessors, successors and representatives in their personal and
representative capacities, as well as all employee benefit plans maintained by
the Company or any of its affiliates and all fiduciaries and administrators of
any such plans, in their personal and representative capacities (collectively,
the “Company Parties”), from liability for, and hereby waives, any and all
claims, damages, or causes of action of any kind related to Executive’s
employment with any Company Party, the termination of such employment, and any
other acts or omissions related to any matter on or prior to the date of the
execution of this Agreement including without limitation any alleged violation
through the date of this Agreement of: (i) the Age Discrimination in Employment
Act of 1967, as amended; (ii) Title VII of the Civil Rights Act of 1964, as
amended; (iii) the Civil Rights Act of 1991; (iv) Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; (v) the Employee Retirement
Income Security Act of 1974, as amended; (vi) the Immigration Reform Control
Act, as amended; (vii) the Americans with Disabilities Act of 1990, as amended;
(viii) the National Labor Relations Act, as amended; (ix) the Occupational
Safety and Health Act, as amended; (x) the Family and Medical Leave Act of 1993;
(xi) any federal, state, or local anti-discrimination or anti-retaliation law;
(xii) any federal, state, or local wage and hour law; (xiii) any other federal,
state or local law, regulation or ordinance; (xiv) any public policy, contract,
tort, or common law claim; (xv) any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in, or with respect to, a Released
Claim; (xvi) any and all rights, benefits or claims Executive may have under any
employment contract, incentive compensation plan or equity incentive plan with
any Company Party or to any ownership interest in any Company Party except as
expressly provided in any equity compensation agreement between Executive and a
Company Party and (xvii) any claim for compensation or benefits of any kind not
expressly set forth in the Employment Agreement or any equity compensation
agreement (collectively, the “Released Claims”). In no event shall the Released
Claims include (a) any claim which arises after the date of this Agreement, (b)
any claim to vested benefits under an employee benefit plan, or (c) any claims
for contractual payments under Section 5 of the Employment Agreement or any
claims for indemnification under Section 11 of the Employment Agreement that
arise following the time that Executive executes this Agreement. This Agreement
is not intended to indicate that any such claims exist or that, if they do
exist, they are meritorious. Rather, Executive

21



--------------------------------------------------------------------------------



is simply agreeing that, in exchange for the consideration recited in the first
sentence of this paragraph, any and all potential claims of this nature that
Executive may have against the Company Parties, regardless of whether they
actually exist, are expressly settled, compromised and waived. By signing this
Agreement, Executive is bound by it. Anyone who succeeds to Executive’s rights
and responsibilities, such as heirs or the executor of Executive’s estate, is
also bound by this Agreement. This release also applies to any claims brought by
any person or agency or class action under which Executive may have a right or
benefit. Notwithstanding the release of liability contained herein, nothing in
this Agreement prevents Executive from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or other governmental agency or
participating in (or cooperating with) any investigation or proceeding conducted
by the EEOC or other governmental agency; however, Executive understands and
agrees that Executive is waiving any and all rights to recover any monetary or
personal relief or recovery as a result of such EEOC or other governmental
agency proceeding or subsequent legal actions. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.
b)Executive agrees not to bring or join any lawsuit or arbitration proceeding
against any of the Company Parties in any court or forum relating to any of the
Released Claims. Executive represents that Executive has not brought or joined
any lawsuit or filed any charge or claim against any of the Company Parties in
any court or forum or before any government agency and has made no assignment of
any rights Executive has asserted or may have against any of the Company Parties
to any person or entity, in each case, with respect to any Released Claims.
c)Executive agrees not to directly or indirectly do, say, write, authorize or
otherwise create or publish any statement or writing that is disparaging or
derogatory about, or which injure the reputation of, the Company, the business
reputation of the Company, or any other Company Party. The Company agrees to
instruct its employees in positions at the Senior Vice-President level or higher
levels and human resources representatives not to directly or indirectly do,
say, write, authorize or otherwise create or publish any statement or writing
that is disparaging or derogatory about, or which injure the reputation of,
Executive. Nothing in this paragraph prohibits either Party from responding
accurately and fully to any question, inquiry, or request for information
required by legal or administrative process.
d)Executive represents that Executive has not engaged in any breach of fiduciary
duty, breach of any duty of loyalty or disclosure, fraudulent activity, grossly
negligent tortious activity or illegal activity, in each instance: (i) towards
or with respect to the Company or any other Company Party; or (ii) with respect
to any action or omission undertaken (or that was failed to be undertaken) in
the course of his employment or engagement with any Company Party. In reliance
upon, and conditioned upon, Executive’s representations and covenants contained
in this Agreement, the Company on behalf of itself and each of its affiliated
entities hereby releases Executive from any and all claims, suits, demands,
actions or causes of action of any kind or nature whatsoever that any Company
Party has or now claims pertaining to or arising out of Executive’s employment
by or separation from the Company. Notwithstanding the foregoing, the Company
and its affiliated

22



--------------------------------------------------------------------------------



entities are not waiving or releasing Executive from: (A) any manner of action
or actions, cause or causes of action, promises, suits, damages, judgments,
remedies, executions, claims and demands whatsoever, in law or equity, arising
from or relating to any act, action, or inaction by Executive that was unlawful,
was not undertaken in good faith, was outside the scope of Executive’s authority
as an employee or agent of the Company or any other Company Party or was not
reasonably believed to be in the best interests of the Company Parties and is
not currently known to the Company Parties, (B) the Company Parties’ future
ability to sue or take other action to enforce this Agreement, (C) any claim
where such a release would cause the loss of insurance coverage or indemnity
protection otherwise potentially available to cover the loss, or (D) a breach of
a fiduciary duty.
e)In connection with his employment with the Company, Executive has been
provided with Confidential Information, as that term is defined in the
Employment Agreement. Executive hereby expressly reaffirms the covenants set
forth in Section 10 of the Employment Agreement, expressly acknowledges their
validity and continuing, binding effect and agrees to abide by them in their
entirety pursuant to the terms set forth in Section 10. For the avoidance of
doubt, nothing herein prohibits Executive from disclosing any information,
including Confidential Information, when compelled to do so by law; making a
good faith report of possible violations of applicable law to any governmental
agency or entity; or making disclosures that are protected under the
whistleblower provisions of applicable law.
f)
By executing and delivering this Agreement, Executive acknowledges that

i.
He has carefully read this Agreement;

ii.
He has had at least [twenty-one (21)/forty-five (45)] days to consider this
Agreement before the execution and delivery hereof to the Company [and Executive
acknowledges and agrees that he has been provided with, and attached to this
Agreement as Exhibit A is, a listing of: (A) the job titles and ages of all
employees selected for participation in the employment termination program
pursuant to which Executive is being offered this agreement; (B) the job titles
and ages of all employees in the same organizational unit who were not selected
for participation in the program; and (C) information about the unit affected by
the program, including any eligibility factors for such program and any time
limits applicable to such program].

iii.
He has been and hereby is advised in writing that he may, at his option, discuss
this Agreement with an attorney of his choice and that he has had adequate
opportunity to do so;

iv.
He fully understands the final and binding effect of this Agreement; the only
promises made to him to sign this Agreement are those stated in the Employment
Agreement and herein; and he is signing this Agreement voluntarily and of his
own free will, and that he understands and agrees to each of the terms of this
Agreement; and


23



--------------------------------------------------------------------------------



v.
With the exception of any sums that he may be owed pursuant to Section 5 of the
Employment Agreement, Executive has been paid all wages and other compensation
to which he is entitled during Executive’s employment with the Company or any
other Company Party and Executive has received all leaves (paid and unpaid),
been afforded all rights and been paid all sums to which he was entitled during
the Term (as defined in the Employment Agreement).

g)Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be received by the [●] of the Company before 11:59 p.m.,
[●] time, on the last day of the Release Revocation Period. If an effective
revocation is delivered in the foregoing manner and timeframe, this Agreement
shall be of no force or effect and shall be null and void ab initio. No
consideration shall be paid if this Agreement is revoked by Executive in the
foregoing manner.
h)This Agreement will be construed in accordance with and governed by the laws
of the State of Texas, without reference to principles of conflict of laws. The
Parties agree that this Agreement cannot be modified or amended except by a
written instrument signed by Executive and a duly authorized representative of
the Company. This Agreement may be executed in multiple parts.
i)This Agreement (including any exhibits hereto) and Section 17(a) of the
Employment Agreement (including the sections of the Employment Agreement
referenced therein) set forth the entire agreement between Executive and the
Company relating to the subject matter herein and supersede any and all prior
oral or written agreements or understandings between Executive and the Company
concerning the subject matter of this Agreement. Neither of the Parties has made
any settlement, representations or warranty in connection herewith (except those
expressly set forth in this Agreement) which have been relied upon by the other
Party, or which acted as an inducement for the other Party to enter into this
Agreement.
        
 
Executed on this ________ day of ____________________, ______.




                                                

24

